Exhibit 10.18

 

FIFTH AMENDMENT TO LEASE AGREEMENT

 

THIS FIFTH AMENDMENT TO LEASE AGREEMENT (“Fifth Amendment”) is made and entered
into by and between CLPF-PARKRIDGE ONE, L.P., a Delaware limited partnership,
successor-in-interest to Parkridge One, LLC (“Landlord”) and TIME WARNER TELECOM
HOLDINGS INC., a Delaware corporation, successor-in-interest to TIME WARNER
TELECOM, INC. (“Tenant”), effective as of January 1, 2004 (“Effective Date”).

 

RECITALS

 

A. Parkridge One, LLC, a Delaware limited liability company
(predecessor-in-interest to Landlord) and Tenant entered into that certain Lease
Agreement dated July 22, 1999 (“Original Lease”) for certain premises containing
all of the third floor and fourth floor and known at Suites 300 and 400
(“Original Premises”) of the building known as ParkRidge One (“Building”)
located at 10475 Park Meadows Drive, Lone Tree, Colorado 80124, as more
particularly described on Exhibit B attached to the Original Lease. The Original
Lease was amended by: (i) a First Amendment to Lease dated November 5, 1999
(“First Amendment”) which added the First Amendment Expansion Premises (as
defined in the First Amendment), located in Suite 250 on the second floor of the
Building, as more particularly described on Exhibit BI attached to the First
Amendment; (ii) a Second Amendment to Lease dated January 20, 2000 (“Second
Amendment”) which added the Second Amendment Expansion Premises (as defined in
the Second Amendment), located in Suites 150 and 170 on the first floor of the
Building, as more particularly described on Exhibit BII attached to the Second
Amendment; (iii) a Third Amendment to Lease dated October 1, 2000 (“Third
Amendment”) which added the Corridor (as defined in the Third Amendment) located
on the second floor of the Building, as more particularly described on Exhibit
BIII attached to the Third Amendment; and (iv) a Fourth Amendment to Lease dated
October 1, 2000 (“Fourth Amendment”) which added the Fourth Amendment Expansion
Premises (as defined in the Fourth Amendment), located in Suite 100 on the first
floor of the Building, as more particularly described on Exhibit BIV attached to
the Fourth Amendment.

 

B. The Original Lease, as amended by the First Amendment, Second Amendment,
Third Amendment and Fourth Amendment shall be hereinafter collectively referred
to as the “Lease.” The Original Premises, as expanded by the First Amendment
Expansion Premises, Second Amendment Expansion Premises, Corridor, and Fourth
Expansion Premises totaling 93,688 rentable square feet shall be hereinafter
collectively referred to as the “Current Premises.”

 

C. The parties now desire to amend the Lease to (i) add 10,276 square feet of
rentable area (“Fifth Amendment Expansion Premises”) on the second floor of the
Building, as more particularly described on Exhibit BV to this Fifth Amendment,
(ii) create an expansion option,

 

    1  

Clarion/Time Warner Telecom

Fifth Amendment to Lease



--------------------------------------------------------------------------------

for Tenant to exercise or not in its sole discretion, for Tenant to add an
additional 5,413 square feet of rentable area (“Preferential Right”) on the
first floor of the Building, as more particularly described on the amended
Exhibit P-1, attached to this Fifth Amendment, (iii) to extend the Expiration
Date of the Lease, and (iv) modify other provisions of the Lease, each on the
terms and conditions provided in this Fifth Amendment. In case of any conflict
between the terms of the Lease and this Fifth Amendment, the terms of this Fifth
Amendment shall control.

 

AGREEMENT

 

NOW THEREFORE, for and in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby expressly acknowledged, Landlord and Tenant do hereby agree as
follows:

 

1. Incorporation of Terms. Except as otherwise expressly defined herein,
capitalized terms used in this Fifth Amendment shall have the meanings ascribed
to them in the Lease.

 

2. Demise of the Premises. As of the Effective Date, Section 1.01 of the Lease
is hereby amended by adding the following paragraph:

 

“Landlord hereby leases, demises and lets to Tenant and Tenant hereby leases and
takes from Landlord those certain additional premises (hereinafter sometimes
called the “Fifth Amendment Expansion Premises”) located on the second floor of
the Building (being Suite 200). A floor plan of the Fifth Amendment Expansion
Premises is attached hereto and made a part hereof for all purposes as Exhibit
BV. Upon the Fifth Expansion Commencement Date, any reference to the “Premises”
in the Lease and in this Fifth Amendment shall incorporate the Fifth Amendment
Expansion Premises, thereby including both the Current Premises and the Fifth
Amendment Expansion Premises.”

 

3. Rentable Area. As of the Effective Date, Section 1.03 of the Lease is hereby
amended by adding the following paragraph:

 

“Landlord and Tenant stipulate and agree for all purposes that (i) the Rentable
Area of the Fifth Amendment Expansion Premises is approximately 10,276 square
feet in Suite 200, notwithstanding any different measurement thereof that may be
made hereafter on behalf of either party, and (ii) the total Rentable Area of
the Premises upon the Fifth Expansion Commencement Date shall be 103,964 square
feet.”

 

4. Extension of Expiration Date for Current Premises. The “Expiration Date” of
the term of the Lease, as defined in Section 1.04 of the Lease is hereby amended
to be December 31, 2013.

 

    2  

Clarion/Time Warner Telecom

Fifth Amendment to Lease



--------------------------------------------------------------------------------

5. Use. Section 1.05(a) of the Lease shall be amended by amending the first
sentence of 1.05 (a) to read as follows:

 

“The Premises are to be used and occupied by Tenant and its assignees and
subtenant permitted hereunder except as set forth in Subsection 9.0l(c) for
general office use and telecommunications services and related office uses
including installation and use of all equipment related to run such operations,
all of which shall be consistent with a first class multi-tenant suburban office
building, and for any other lawful purpose suitable to office buildings, medical
offices excluded, provided any such other lawful purpose suitable to office
buildings is approved, in writing, in advance by Landlord, which approval shall
not be unreasonably withheld, conditioned or delayed.”

 

6. Term and Possession of the Fifth Amendment Expansion Premises. The term of
the Fifth Amendment Expansion Premises shall commence upon the occurrence of
both (i) the date of completion of Landlord’s Work (as defined in Section 10
below) for the Fifth Amendment Expansion Premises, and (ii) the date that the
Landlord delivers the Fifth Amendment Expansion Premises in broom clean and
vacant condition (“Fifth Expansion Commencement Date”). Landlord shall provide
at least one hundred eighty (180) days prior written notice to the Tenant
specifying the anticipated Fifth Expansion Commencement Date. Tenant and
Tenant’s Contractors shall be allowed to enter and perform the Tenant’s Work
within the Fifth Amendment Expansion Premises as of the Fifth Expansion
Commencement Date through the Expiration Date (“Fifth Expansion Premises Term”).
If the term of the Fifth Expansion Commencement Date commences on other than the
first day of a calendar month, then the installments of Base Rental and
Additional Rental for such month shall be prorated and the installment so
prorated shall be paid in advance on the Fifth Expansion Commencement Date. The
payment for such prorated month shall be calculated by multiplying the monthly
installment of Base Rental and Additional Rental by a fraction, the numerator of
which shall be the number of days of the Fifth Expansion Premises Term occurring
during said commencement month, and denominator of which shall be the total
number of days occurring in said commencement month.

 

    3  

Clarion/Time Warner Telecom

Fifth Amendment to Lease



--------------------------------------------------------------------------------

7. Amendment to Base Rental for Current Premises. With respect to Base Rental
for the Current Premises, accruing from and after the Effective Date hereof, the
following schedule of Base Rental shall replace the amounts shown in Section
2.01 of the Lease:

 

Date

--------------------------------------------------------------------------------

   Rate per
Rentable
Square Foot


--------------------------------------------------------------------------------

   Annual
Base Rental


--------------------------------------------------------------------------------

   Monthly
Installment


--------------------------------------------------------------------------------

1/1/04 - 12/31/04

   $ 19.00    $ 1,780,072.00    $ 148,339.33

1/1/05 - 12/31/05

   $ 19.57    $ 1,833,474.10    $ 152,789.50

1/1/06 - 12/31/06

   $ 20.16    $ 1,888,750.00    $ 157,395.83

1/1/07 - 12/31/07

   $ 20.76    $ 1,944,962.80    $ 162,080.23

1/1/08 - 12/31/08

   $ 21.39    $ 2,003,986.30    $ 166,998.85

1/1/09 - 12/31/09

   $ 23.03    $ 2,157,634.60    $ 179,802.88

1/1/10 - 12/31/10

   $ 23.72    $ 2,222,279.30    $ 185,189.94

1/1/11 - 12/31/11

   $ 24.43    $ 2,288,797.80    $ 190,733.15

1/1/12 - 12/31/12

   $ 25.17    $ 2,358,126.90    $ 196,510.57

1/1/13 - 12/31/13

   $ 25.93    $ 2,429,329.80    $ 202,444.15

 

Notwithstanding the foregoing, Landlord and Tenant agree that the Base Rental
paid by Tenant as of the Effective Date shall be adjusted retroactively after
mutual execution and ratification of the Fifth Amendment by Landlord and Tenant
during the Rental Abatement Period, as defined below, in order to achieve the
same economic result that would have existed had this Fifth Amendment actually
been executed and ratified as of January 1, 2004. The period of such rent
abatement will commence on the first day of the next calendar month after the
later date of execution by Landlord or Tenant of this Fifth Amendment (the
“Adjustment Date”) and shall continue until the difference between that rent
paid by Tenant as of the Effective Date through the Adjustment Date is credited
back to Tenant in the form of rental abatement commencing on the Adjustment Date
(the “Rental Abatement Period”).

 

8. Base Rental and Additional Rental after the Fifth Expansion Commencement
Date. Commencing upon the earlier to occur of (i) ninety (90) days after the
Fifth Expansion Commencement Date, (ii) substantial completion of the Tenant’s
Work, or (iii) Tenant’s occupancy of greater than fifty percent (50%) of the
Fifth Amendment Expansion Premises for the purposes of conducting business
(“Fifth Expansion Rent Commencement Date”), Tenant covenants and agrees to pay
Base Rental and Additional Rental as provided in Sections 2.01 and 2.02 of the
Lease as modified by Section 7 of this Fifth Amendment. With respect to Base
Rental for the Premises, accruing from and after the Fifth Expansion Rent
Commencement Date, the following schedule of Base Rental shall replace the
amounts shown in Section 2.01 of the Lease, as modified by this Fifth Amendment:

 

Date

--------------------------------------------------------------------------------

  

Rate per

Rentable

Square Foot

--------------------------------------------------------------------------------

  

Annual

Base Rental

--------------------------------------------------------------------------------

  

Monthly

Installment

--------------------------------------------------------------------------------

Fifth Expansion Rent Commencement

                    

Date – 12/31/04

   $ 19.00    $ 1,975,316.00    $ 164,609.66

1/1/05 - 12/31/05

   $ 19.57    $ 2,034,575.40    $ 169,547.95

1/1/06 - 12/31/06

   $ 20.16    $ 2,095,914.20    $ 174,659.51

1/1/07 - 12/31/07

   $ 20.76    $ 2,158,292.60    $ 179,857.71

1/1/08 - 12/31/08

   $ 21.39    $ 2,223,789.90    $ 185,315.82

1/1/09 - 12/31/09

   $ 23.03    $ 2,394,290.90    $ 199,524.24

1/1/10 - 12/31/10

   $ 23.72    $ 2,466,026.00    $ 205,502.16

1/1/11 - 12/31/11

   $ 24.43    $ 2,539,840.50    $ 211,653.37

1/1/12 - 12/31/12

   $ 25.17    $ 2,616,773.80    $ 218,064.48

1/1/13 - 12/31/13

   $ 25.93    $ 2,695,786.50    $ 224,648.87

 

    4  

Clarion/Time Warner Telecom

Fifth Amendment to Lease



--------------------------------------------------------------------------------

9. Amendment to Additional Rental. As of the Effective Date, the following
amendments are made to Section 2.02 of the Lease:

 

(a) All references to the year 2000 or a Bass Year of 2000 are hereby amended to
refer to 2004 and a Base year of 2004, respectively.

 

(b) All references to Base Real Estate taxes in section 2.02(c) are hereby
amended to refer to the actual real estate taxes incurred for calendar year
2004.

 

(c) All references to Tenant’s Proportionate Share are hereby amended to mean
56.2204%.

 

(d) The first sentence of paragraph (v) of subparagraph (f) of Section 2.02 of
the Lease is hereby amended as follows:

 

“(v) any increases in Controllable Operating Expenses after the Base Year which
are greater than five percent (5%) of the Controllable Operating Expenses per
year, measured on a cumulative basis throughout the term of the Lease.”

 

(e) Paragraph (xxvii) of subparagraph (f) of Section 2.02 of the Lease is hereby
amended and restated in its entirety as follows:

 

“(xxvii) management fees for the Project, which management fees at all times
during the term of the Lease and subsequent renewal periods will not be in
excess of the average management fees commonly charged to other Class A office
buildings in the Southeast Denver, Colorado Office Market (“Market Area”). The
Market Area shall be defined to include the geographic area bounded by Hampden
on the North, Lincoln Avenue on the South, Peoria Street on the East and Lucent
Blvd. on the West, provided that, if any of the streets listed do not meet to
form a bounded area, such boundaries will be continued in the same direction as
the street listed until they intersect.”

 

The remainder of Section 2.02 of the Lease shall remain unchanged and in full
force and effect.

 

    5  

Clarion/Time Warner Telecom

Fifth Amendment to Lease



--------------------------------------------------------------------------------

10. Security Deposit. As of the Effective Date, Section 2.04 of the Lease is
hereby deleted in its entirety and replaced with the following:

 

“2.04 Security Deposit.

 

(a) Not later than ten (10) business days after Tenant’s and Landlord’s
execution of this Fifth Amendment, Tenant shall deliver to Landlord as a
security deposit (hereinafter referred to as the “Security Deposit”) an
irrevocable, unconditional letter of credit, in a form and in accordance with
the terms and provisions set forth herein (the “Letter of Credit”), in an amount
equal to Five Hundred Thousand Dollars and No Cents ($500,000.00). In the event
that Tenant commits an Event of Default, then and only then may Landlord draw on
the Letter of Credit an amount reasonably necessary to cure the Event of
Default, in which case such cash proceeds will be deposited in an interest
bearing account maintained by Landlord (which account may also contain the
security deposits of other tenants or other sums) for Landlord’s benefit only;
provided, however, that if such Event of Default is separately cured by Tenant,
such cash proceeds will be held as part of the Security Deposit and applied by
Landlord pursuant to the terms of this Section 2.04. Any cash portion of the
Security Deposit held by Landlord shall accrue interest at a standard money
market savings account rate of interest, as reasonably determined by Landlord,
and any such interest shall be deemed to be a part of the Security Deposit,
which interest shall be fully refundable to Tenant under the same terms and
conditions as the Security Deposit principle. The Security Deposit will be
refunded by Landlord to Tenant upon the Expiration Date, or if any Renewal
Options are exercised, then at the end of the of the final Renewal Term, or upon
the earlier termination of the Lease within thirty (30) days of such applicable
period, less any amounts to which Landlord is entitled to retain due to an Event
of Default.

 

(b) Tenant shall deliver to Landlord the Letter of Credit subject to the
following terms and conditions. Such Letter of Credit shall be (i) substantially
in the form attached hereto as Exhibit S, attached hereto and incorporated by
this reference; (ii) issued by a commercial bank meeting all the requirements
set forth below in this section 2.04(b); (iii) made payable to, and expressly
transferable and assignable by the owner from time to time of the Building or,
at Landlord’s option, the holder of any mortgage (which transfer/assignment
shall be conditioned only upon the execution of a written document in connection
therewith); (iv) payable at sight upon presentment to a local branch of the
issuer of a simple sight draft or certificate stating that Landlord is entitled
to draw on the Letter of Credit; (v) of a term not less than one year with
provisions for automatic renewal at the end of each year until December 31,
2006, on which date the letter of credit will expire and not be renewed; and
(vi) at least ninety (90) calendar days prior to the then-current expiration
date of such Letter of Credit shall be renewed (or automatically and
unconditionally extended) from time to time for an additional term of not less
than one year until the Letter of Credit has been reduced to zero in accordance
with the three (3) year reduction schedule specified in Section 2.04(c) below.
Landlord agrees to promptly return the letter of credit to Tenant after December
31, 2006 if it has not been otherwise tendered to the issuer for payment.
Notwithstanding anything in this Lease to the contrary, if Tenant fails to
timely comply with the requirements of subsection (vi) above, then Landlord
shall have the right to immediately draw upon the Letter of Credit without
notice to Tenant and apply the proceeds to fund the Security

 

    6  

Clarion/Time Warner Telecom

Fifth Amendment to Lease



--------------------------------------------------------------------------------

Deposit. Each Letter of Credit shall be issued by a commercial bank that has a
credit rating with respect to certificates of deposit, short term deposits or
commercial paper of at least P-2 (or equivalent) by Moody’s Investor Service,
Inc., or at least A-2 (or equivalent) by Standard & Poor’s Corporation, and
shall be otherwise acceptable to Landlord in its commercially reasonable
discretion. Landlord agrees to and approves of the issuance of the initial
Letter of Credit by U.S. Bank National Association. In the event that (i) the
issuer of any Letter of Credit held by Landlord is placed into receivership or
conservatorship by the Federal Deposit Insurance Corporation or any successor or
similar entity or (ii) the issuer gives Landlord notice that it will not renew
the Letter of Credit, then, effective as of the date such defect or non-renewal,
said Letter of Credit shall be deemed to not meet the requirements of this
Section and within sixty (60) calendar days of Tenant receiving written notice
from Landlord of such defect or non-renewal, Tenant shall replace such Letter of
Credit as prescribed herein or with other collateral acceptable to Landlord in
its sole and absolute, but commercially reasonable discretion, and Tenant’s
failure to do so shall, notwithstanding anything in this Lease to the contrary,
constitute an Event of Default hereunder. Any failure or refusal of the issuer
to honor the Letter of Credit shall be at Tenant’s sole risk and shall not
relieve Tenant of its obligations hereunder with respect to the Security
Deposit.

 

(c) Provided that, if as of the applicable Reduction Date, as defined below, no
Event of Default exists, then Tenant shall have the right to amend the Letter of
Credit to lower amounts on the calendar table set forth (each a “Reduction
Date”). Such reduction shall occur by means of delivery by Tenant to Landlord of
a substitute Letter of Credit in such amount (or by amending the existing Letter
of Credit) and in strict conformity with the terms of this Section 2.04. If the
Letter of Credit is being replaced (as opposed to being amended) such Letter of
Credit being replaced shall be returned to Tenant upon receipt by Landlord of
the replacement Letter of Credit. The Reduction Dates and remaining amount of
the Letter of Credit shall be as follows:

 

  a. The later of the Effective Date or the initial issue date of the Letter of
Credit through end of the 5th month of the Lease term (5/31 /04) = $500,000

 

  b. First day of the 6th lease month through last day of 6th lease month =
$458,000

 

  c. First day of the 7th lease month through last day of ninth 9th lease month
= $417,000

 

  d. First day of the l0th lease month through last day of 12th lease month =
$375,000

 

  e. First day of the 13th lease month through last day of 15th lease month =
$333,000

 

  f. First day of the 16th lease month through last day of the 18th lease month
= $292,000

 

  g. First day of the 19th lease month through last day of the 21st lease month
= $250,000

 

  h. First day of the 22nd lease month through last day of the 24th lease month
= $208,000

 

  i. First day of the 25th lease month through last day of the ninth 27th lease
month = $167,000

 

  j. First day of the 28th lease month through last day of 30th lease month =
$125,000

 

  k. First day of the 31st lease month through last day of 33rd lease month =
$83,000

 

  1. First day of the 34th lease month through last day of the 36th lease month
= $42,000

 

  m. First day of the 37th lease month through last day of the lease = None

 

(d) The Security Deposit shall be security for the performance by Tenant of all
of Tenant’s obligations, covenants, conditions and agreements under this Lease
subject

 

    7  

Clarion/Time Warner Telecom

Fifth Amendment to Lease



--------------------------------------------------------------------------------

at all times to the declining Letter of Credit balance per the Reduction Dates.
If any portion of the Security Deposit is so used or applied, within ten (10)
business days after written notice to Tenant of such use or application, Tenant
shall increase the amount of the Letter of Credit to the amount required under
this Lease. In the event of the sale or transfer of Landlord’s interest in the
Building, Landlord shall have the right to transfer the Security Deposit to the
purchaser or assignee. Tenant shall have the Letter of Credit amended or
reissued by the issuer to indicate the new beneficiary; provided, however, in
the event Landlord requests that Tenant have the Letter of Credit amended or
reissued by the issuer for purposes of changing the named beneficiary, Landlord
shall bear the cost, if any, charged by the issuer of the Letter of Credit in
connection with such amendment or reissuance.”

 

11. Tenant’s Work. Landlord agrees that Tenant and Tenant’s Contractors will
solely perform, or cause to be performed, all alterations and improvements to
the Current Premises and the Fifth Amendment Expansion Premises as Tenant deems
necessary for its business purposes, subject at all times to the provisions of
Section 5.02 and Exhibit D of the Lease. Tenant has the right to engage any
third party consulting engineering firm, project management firm or any other
consultant deemed necessary by Tenant, at Tenant’s sole cost and expense, and
such costs and expenses may be charged by Tenant against its Tenant Allowance)
(the “Tenant’s Work”). Tenant’s Work shall be deemed to include (i) all hard
construction costs, (ii) all soft costs related to Tenant’s Work, and (iii)
certain other Tenant elected costs, all as are set forth and governed per
Section 13(b) below. On and after the Fifth Expansion Commencement Date, Tenant
and Tenant’s Contractors may enter the Fifth Amendment Expansion Premises and
commence the Tenant’s Work.

 

12. Landlord’s Work. Landlord will deliver the Fifth Amendment Expansion
Premises to Tenant on the Fifth Amendment Commencement Date in “as-is,”
“where-is,” broom clean and vacant condition, in accordance with and subject to
any provisions of the Lease pertaining to hazardous materials and Exhibit D of
the Lease, and in substantial compliance with all building codes and ordinances
applicable to the use and occupancy of such premises (the “Landlord’s Work”)
with the cost of same being at the sole cost and expense of Landlord, without
any of such costs being part of Building operating costs, charged to Tenant, or
being deducted from the Tenant Allowance. Landlord’s Work shall be completed
prior to the Fifth Amendment Commencement Date and shall include, without
limitation, the following: the Building structural systems; roof system;
plumbing systems (including, without limitation, all connections and
distribution of plumbing to internal appliances), unless modified as part of the
Tenant Work; window systems; window covering; elevator systems; restrooms; the
base building HVAC mechanical systems (including, without limitation, all
connections and distribution to or of HVAC internal appliances), unless modified
as part of the Tenant’s Work; and the base building electrical systems (to
include all connections and distribution of electricity to the Premises), unless
unreasonably modified as part of the Tenant’s Work. Notwithstanding the
forgoing, nothing herein shall be construed to mean that Landlord shall be
prevented from performing normal maintenance and repairs and passing the
documented, out-of-pocket cost of same through to Tenant as part of normal
operating expenses.

 

    8  

Clarion/Time Warner Telecom

Fifth Amendment to Lease



--------------------------------------------------------------------------------

13. Tenant Allowance. The undersigned hereby agree to the following provisions
with respect to allowances to be provided by Landlord for tenant improvement
work and/or other alterations, in either case as determined by Tenant in its
sole discretion and subject only to the express provisions herein, to be
performed by Tenant in the Premises at any time after the Effective Date of this
Fifth Amendment.

 

(a) Amount of Allowance. Landlord agrees to provide Tenant an allowance (the
“Current Allowance”) of eight dollars ($8.00) per each rentable square foot of
the Current Premises. With respect to the Fifth Amendment Expansion Premises,
Landlord agrees to provide to Tenant an additional allowance (the “Fifth
Expansion Allowance”) of twenty-four ($24.00) per each rentable square foot of
the Fifth Amendment Expansion Premises. The Fifth Expansion Allowance shall be
increased by $0.25 per square foot of the Fifth Amendment Expansion Premises per
month (prorated on a daily basis) for each day that the Fifth Expansion
Commencement Date occurs prior to January 1, 2006. The sum of the Current
Allowance and the Fifth Expansion Allowance is collectively referred to in the
aggregate as the “Tenant Allowance”.

 

(b) Use of the Tenant Allowance. Tenant shall have the right to utilize and
apply (i) up to fifty percent (50%) of the Current Allowance and (ii) up to
twenty one percent (21.0%) of the Fifth Expansion Allowance, as determined by
Tenant in its sole discretion, for (A) internal moving expenses; (B) the
purchase and installation of telecommunications cabling and equipment; (C) the
purchase and installation of furniture, fixtures and other equipment; and (D)
the purchase and installation of other specialty trade fixtures and equipment as
elected by Tenant, all for use and application in any portion of the Premises as
elected by Tenant. Subject only to the limitations prescribed in this
subparagraph 12(b), it is agreed and understood that the entire Tenant Allowance
is fully fungible and may be used by Tenant freely for Tenant’s Work throughout
any portion of the Premises and without any distinction or limitation as to
whether or not such funds are related to the Current Premises, the Fifth
Amendment Expansion Premises, or the Preferential Right Expansion Premises;
provided, however, that the Tenant Allowance may only be used for Current
Premises, the Fifth Amendment Expansion Premises, or the Preferential Right
Expansion Premises.

 

(c) Allowance Draws and Procedure. The Tenant Allowance shall be funded in
installments (subject to Tenant’s election as set forth in subparagraph (f)
below), no more frequently than once per each calendar month, within forty-five
(45) days following Landlord’s receipt of Tenant’s written draw request,
accompanied by a partial lien waiver from the General Contractor and supporting
detail for the costs incurred by Tenant and reasonably acceptable to Landlord.
The final installment of the Fifth Expansion Allowance shall be funded upon the
later to occur of (i) the issuance of a final certificate of occupancy as to the
Fifth Amendment Expansion Premises from the appropriate governmental authority,
and (ii) Landlord’s receipt of Tenant’s written request for such final
installment, accompanied by a final lien waiver from the General Contractor. The

 

    9  

Clarion/Time Warner Telecom

Fifth Amendment to Lease



--------------------------------------------------------------------------------

Tenant shall provide Landlord with an AutoCad diskette of the “as-built” plans
and specification with thirty (30) days of substantial completion of the
Tenant’s Work.

 

(d) Tenant Allowance Funding Expiration. So long as the Lease is in full force
and effect, Landlord shall have the continuing obligation to fund and provide
draws from the Tenant Allowance as and when requested by Tenant, subject to all
the terms and conditions herein, for sixty (60) months from (i) the Effective
Date as relates to only the Current Allowance portion of the Tenant Allowance
and (ii) the Fifth Expansion Rent Commencement Date as relates only to the Fifth
Expansion Allowance portion of the Tenant Allowance. Any portion of the Tenant
Allowance either not utilized or invoiced to Landlord for utilization by Tenant
within such time limit shall be forfeited and Landlord shall have no further
obligation in connection therewith.

 

(e) Financed Allowance. Upon Tenant’s request, and in the event the sum of
actual hard and soft costs associated with the Tenant’s Work are greater than
the Tenant Allowance, Landlord agrees to fund and finance an additional $5.00
per rentable square foot of the Premises (the “Financed Allowance”). The
Financed Allowance shall be amortized at ten percent (10%) per annum, compounded
monthly over the term of the Lease. The Financed Allowance shall be repaid by
Tenant on a monthly basis in the same manner as the Base Rental and shall be
deemed to be Base Rental for the purposes of the Lease. Upon Landlord’s request,
Landlord and Tenant shall execute a lease amendment revising the amount of the
Base Rental to include any such Financed Allowance. All remedies available for
failure to pay Base Rental shall apply to a failure to pay the Financed
Allowance.

 

(f) Notwithstanding. the forgoing, at the election of Tenant, Tenant may direct
Landlord to either (i) reimburse Tenant for the cost of one or more installments
of Tenant’s Work which are paid directly by Tenant to Tenant’s Contractors in
which case Tenant will submit invoices to Landlord for reimbursement to Tenant
in accordance with the provisions of Section 13(c) above, or (ii) pay directly
to Tenant’s Contractors such invoices used by Tenant in connection with the
Tenant’s Work with such payments to be made by Landlord to such contractors in
accordance with the provisions of Section 13(c) above.

 

(g) It is agreed that Landlord shall not charge to Tenant directly or against
the Tenant Allowance as defined above, any form of supervisory fee in connection
with its rights to supervise the Tenant’s Work or in connection with the
approval of Tenant’s plans and specifications.

 

14. Assignment or Sublease by Tenant. Section 9.0l(d) of Lease is hereby deleted
in its entirety and replaced with the following:

 

“(d) If Landlord consents to a Transfer, Tenant agrees that fifty percent (50%)
of all rent amounts payable to Tenant with respect to the Transfer in excess of
the Stated

 

    10  

Clarion/Time Warner Telecom

Fifth Amendment to Lease



--------------------------------------------------------------------------------

Rentals in effect for that portion of the Premises, or the portion thereof
subject to the Transfer, shall be paid to Landlord on a monthly basis, as and
when Tenant receives such rent, but only after Tenant has first fully recovered
on a cash basis, all of its reasonable and customary transaction costs.
Notwithstanding the foregoing, Tenant shall not be required to pay to Landlord
any excess rent amounts or other consideration payable to Tenant in connection
with any Transfer to an Affiliated Entity pursuant to Subsection 9.0l(h) below.
Tenant acknowledges and agrees that, notwithstanding Landlord’s consent to any
Transfer, Tenant shall remain directly and primarily liable for the performance
of all of the obligations of Tenant hereunder (including, without limitation,
the obligation to pay all Stated Rentals. The consent by Landlord to any
Transfer shall not be deemed in any manner to be consent to a use not permitted
under Section 1.05(a). Any consent by Landlord to a particular Transfer shall
not constitute Landlord’s consent to any other or subsequent Transfer.”

 

15. Satellite Equipment/Telecommunications Equipment License. Tenant shall have
the right during the term of the Lease and any Renewal Term, at no cost to
Tenant, to place up to three (3) antennas on the roof of the Building in an area
agreed upon by Landlord and Tenant, which area shall not exceed Tenant’s
pro-rata share of the roof area. In addition, Tenant shall also have the right
to place up to three (3) additional antennas at the monthly fair market value
rent for comparable office space and comparable buildings in comparable office
parks in the Market Area subject to (a) approval by Landlord in Landlord’s
reasonable discretion, and (b) approval from any and all required governmental
authorities. Any antennas to be installed by Tenant shall be included in the
definition of “Satellite Equipment” on Exhibit M to the Lease and shall be
subject to the terms and conditions thereof. Tenant shall also have the right to
(a) install Telecommunications Equipment in the Fifth Amendment Expansion
Premises and (b) string Cable to the Fifth Amendment Expansion Premises using
the Raceways, each in accordance with the terms and conditions of Exhibit M to
the Lease, all at no additional monthly rental, except as provided above, during
the term of the Lease and during any Renewal Term; provided, however, that
Tenant shall pay for any costs associated with the installation of any of the
Telecommunications Equipment or the Cable and may charge such costs against its
Tenant Allowance, subject to the limitations set forth in Section 13 of this
Fifth Amendment.

 

16. Broker Commission. Landlord and Tenant acknowledge and agree that Tenant has
been represented in connection with this Fifth Amendment by The Staubach Company
– Front Range, LLC (“Staubach”), as Tenant’s agent. Landlord agrees to pay to
Staubach a real estate commission(s) subject to the terms and conditions of a
separate agreement. Tenant agrees to indemnify, defend and hold Landlord
harmless from and against any claims for a commission or other compensation in
connection with this Fifth Amendment made by any other broker, other than
Staubach, who has provided real estate brokerage services to Tenant in
connection with this Fifth Amendment.

 

17. Parking. Exhibit I to the Lease is hereby deleted in its entirety and
replaced with the Exhibit I attached to this Fifth Amendment.

 

    11  

Clarion/Time Warner Telecom

Fifth Amendment to Lease



--------------------------------------------------------------------------------

18. Termination of Lease Option. Exhibit J to the Lease is hereby deleted in its
entirety and replaced with the Exhibit J attached to this Fifth Amendment.

 

19. Renewal Option. Exhibit K to the Lease is hereby deleted in its entirety and
replaced with the Exhibit K attached to this Fifth Amendment.

 

20. Amendment to Right of First Refusal Option. Section 13.02(r) of the Lease is
hereby deleted in its entirety and replaced with the following:

 

“(r) The Tenant shall have the Right of First Offer in accordance with the terms
and condition set forth in Exhibit O attached hereto and made a part hereof for
all purposes.”

 

21. Right of First Offer. Exhibit O to the Lease is hereby deleted in its
entirety and replaced with the Exhibit O attached to this Fifth Amendment.

 

22. Preferential Lease Right. Exhibit P-l attached hereto is hereby added to the
Lease and is made a part hereof for all purposes.

 

23. Condition to Effectiveness of Fifth Amendment. The parties acknowledge that
as of the Effective Date, International Business Machines Corporation (“IBM”)
has a right to renew its current lease for the Fifth Amendment Expansion
Premises and therefore, this Fifth Amendment is expressly contingent only on the
occurrence of either (i) IBM executing a termination agreement which terminates
IBM’s rights in the Fifth Amendment Expansion Premises or (ii) IBM’s failure to
timely and properly exercise its renewal right and such right lapses unexercised
in accordance with said lease between IBM and Landlord (“IBM Lease”). Landlord
covenants and represents to Tenant that under no circumstances will Landlord
grant to IBM any right to exercise, extend, expand, or add any new, additional
or revised leasehold right of any kind, form or nature which are in excess of,
or different from, those rights expressly provided in the IBM Lease as it reads
as of the Effective Date of the Fifth Amendment to the Lease.

 

24. Ratification. Except as amended hereby, all terms, covenants and conditions
of the Lease shall remain unchanged and in full force and effect, and as amended
hereby, the Lease is ratified and confirmed by the parties.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

    12  

Clarion/Time Warner Telecom

Fifth Amendment to Lease



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Fifth Amendment
effective as of the date and year set forth above.

 

LANDLORD

CLPF – PARKRIDGE ONE, L.P., a Delaware

limited partnership

By:

 

CLPF – PARKRIDGE ONE GP, LLC, a

Delaware limited liability company

Its Managing Partner

   

By:

 

/s/ Michael J. Duffy

   

Name:

 

Michael J. Duffy

   

Title:

 

Asset Director

 

TENANT:

TIME WARNER TELECOM HOLDINGS

INC., a Delaware corporation

By:

 

/s/ Charles M. Boto

Name:

 

Charles M. Boto

Title:

 

President - Real Estate

 

    13  

Clarion/Time Warner Telecom

Fifth Amendment to Lease